119 Ga. App. 677 (1969)
168 S.E.2d 331
BLOODWORTH
v.
THE STATE.
44456.
Court of Appeals of Georgia.
Submitted May 5, 1969.
Decided May 14, 1969.
John W. Love, Jr., Wm. M. Campbell, for appellant.
Earl B. Self, District Attorney, Bobby Lee Cook, for appellee.
PANNELL, Judge.
1. Code § 59-806 provides in part: "On trials for felonies any juror may be put upon his voir dire and the following questions shall be propounded to him, viz: 1. `Have you, from having seen the crime committed, or having heard any of the testimony delivered on oath, formed and expressed any opinion in regard to the guilt or innocence of the prisoner at the bar?'"
"A question asked in the language of this Code section is in *678 proper form to ascertain whether the juror is competent or not in qualifying a jury in a felony case, and the use of the word `crime' in the statutory form of the question given by the Code is not objectionable on the ground that it assumes in advance that a crime has been committed." Loomis v. State, 78 Ga. App. 153, 171 (51 SE2d 13).
2. The evidence was amply sufficient to support the verdict of the jury finding the defendant guilty of the offense of involuntary manslaughter in the commission of an unlawful act. Accordingly, the trial court did not err in overruling the motion for new trial complaining of the insufficiency of the evidence to convict and of the matter disposed of in Division 1 hereof.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.